Citation Nr: 0519437	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative arthritis of 
the right hip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran testified before the undersigned at a hearing 
held in May 2005.  

The issue of service connection for severe degenerative 
arthritis of the right hip is being remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Service connection for degenerative arthritis of the 
right hip was denied in a rating decision dated in March 
1998.  Appeal rights were provided to the veteran; he did not 
file an appeal.  

3.  The veteran filed an application to reopen his claim of 
service connection for degenerative arthritis of the right 
hip in September 2003.  

4.  Evidence added to the record since the March 1998 
determination relates to an unestablished fact necessary to 
substantiate the veteran's claim; the evidence does address 
the etiology of the veteran's degenerative arthritis of the 
right hip and suggests the possibility of a relationship 
between the veteran's disability and service.  When 
considered by itself or together with previous evidence of 
record, the evidence received does raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied service 
connection for degenerative arthritis of the right hip is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received since the 
March 1998 rating decision to reopen the veteran's claim of 
service connection for degenerative arthritis of the right 
hip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This new legislation has been considered with regard to the 
issue on appeal.  Given the favorable action taken below, no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

Analysis

Law and Regulations:  In order to reopen a claim, which has 
been denied by a final decision, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108.  For 
applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the limited purpose of determining whether the claim 
should be reopened, credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran contends that new and material evidence has been 
received to reopen his claim of service connection for 
degenerative arthritis of the right hip.  Service connection 
for the veteran's right hip arthritis was denied in a rating 
decision dated in March 1998 and confirmed in a rating 
decision dated in October 1998 based on no evidence to relate 
his degenerative arthritis of the right hip to service, to 
include as to his fractured right leg as he contended.  The 
veteran was provided with notice of the denial and his rights 
of appeal; however, he did not file an appeal on this matter.  
Thus, the March 1998 rating decision became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2003); 20.302 (2004).  

The evidence considered at the time of the last and final 
rating decision consisted of the veteran's service medical 
records, which included an enlistment and a separation 
examination; a report from a VA examination conducted in 
February 1998; VA outpatient records dated from October 1997 
to February 1998; and the veteran's statements.  

Since the March 1998 rating decision, the evidence received 
into the record includes proof of Supplemental Security 
Income; VA outpatient records dated from July 2002 to 
December 2003; a statement dated in February 2004 from John 
F. Kwock, M.D., Staff Orthopedic Surgeon; and the veteran's 
statements.  

The evidence received since the last and final decision 
raises a reasonable possibility of substantiating the 
veteran's claim.  It is evidence that was not before the VA 
at the time of the March 1998 last and final decision, it is 
material to the matter on appeal, and it is evidence that 
either by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  38 C.F.R. § 3.156(a).  
Specifically, the statement provided by Dr. Kwock in February 
2004 is considered new and material evidence.  Dr. Kwock's 
opinion addresses a possible etiology of the veteran's 
current degenerative arthritis and as such, constitutes new 
and material evidence so as to reopen his claim of service 
connection.  

In sum, since the last and final disallowance in March 1998, 
new evidence has been provided, because the evidence was not 
previously before the RO at the time of the that decision.  
The evidence is material because it bears directly and 
substantially upon the matter under consideration, is 
significant, and must be considered to fairly decide the 
merits of the veteran's claim.  The opinion provided by Dr. 
Kwock is significant given that the central question is in-
service incurrence or aggravation.  The medical evidence 
tends to "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability."  Hodge v. West, 155 F.3d 1356, 1363 (1998).  

Thus, the veteran's claim of service connection for 
degenerative arthritis of the right hip is reopened.  


ORDER

The veteran's claim to reopen his claim of service connection 
for degenerative arthritis of the right hip is granted; his 
appeal to this extent is allowed.  


REMAND

The veteran initially claimed service connection for 
degenerative arthritis of the right hip as secondary to an 
inservice injury to the right leg.  He reported that during 
an assignment to replace a transmission, the bolt head popped 
and the transmission fell directly onto his right leg, 
halfway between his knee and hip.  He reported that his 
injury was severe, although there are no records in service 
of this incident.  The veteran maintained that he was taken 
by ambulance to sick bay and treated.  Subsequently, his leg 
healed and it was not until sometime around 1987 when he 
started to experience pain and discomfort in the right hip.  
On one particular occasion, the veteran reported that he 
jumped from a forklift and felt pain immediately in the area 
of the right hip.  The veteran stated that a VA examiner told 
him that over the course of the years, there had been a lack 
of oxygen from his right leg to his hip that caused his right 
hip to wear down.  The veteran reported that the examiner 
indicated that the veteran's problem seemed to be due to an 
earlier accident that had not healed properly.  

Again, there are no service records that document an incident 
in service that injured the veteran's right leg or hip, or 
any complaints or notations regarding symptoms of the right 
hip.  The enlistment examination and separation examination 
are silent as to any chronic right hip disability during 
service.  Nonetheless, the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
In cases such as this, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

Thus, this matter is remanded as follows:

1.  In an attempt to help corroborate the 
alleged incident in service, the RO 
should contact the National Personnel 
Records Center to obtain all service 
records, including any daily logs or 
other documents that pertain to the 
veteran's period of service.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current right 
hip disability.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that degenerative arthritis of the 
right hip is related to the veteran's 
period of service, to include as a 
disability that could have resulted from 
an injury to the right leg.  All 
conclusions should be supported by a 
rationale and included in a report 
associated with the claims folder.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


